LBL,




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 4, 2014

                                     No. 04-13-00878-CV

                WALNUT RETAIL CENTER GENERAL PARTNER, LC,
                                 Appellant

                                               v.

                                          LBL, LTD.,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-06410
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
        The reporter’s record was due to be filed with this court on January 24, 2014. See TEX.
R. APP. P. 35.1. On January 30, 2014, this court granted court reporter Judith A. Stewart’s
request for an extension of time to file the record until February 24, 2014, for an extension of
thirty days.
       On March 3, 2014, court reporter Judith A. Stewart filed a second request for an
extension of time to file the reporter’s record until March 12, 2014. The request is GRANTED.
The reporter’s record must be filed with this court by March 12, 2014. See id. R. 35.3(c).
        If the reporter’s record is not filed with this court by March 12, 2014, any requests for
additional time to file the record must be accompanied by a signed, written status report. The
report must describe the transcript by day with the date, description, page counts, and remarks
for each day. The page counts must include the total number of pages, the number of pages
edited, proofread, and formatted into the required electronic form (including bookmarks). The
report may describe any unusual aspects of the record. The report must describe any problems
the court reporter reasonably believes may delay the completion of the record beyond the
requested date. A preferred form for the status report, with an accompanying example, is
attached to this order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court